Citation Nr: 1736098	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for treatment purposes only under 38 U.S.C.A. Chapter 17 for mental illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  These claims were subsequently remanded by the Board in December 2015 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran initially filed a claim for entitlement to service connection for undiagnosed mental health issues, including PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.

Further, the Veteran requested the opportunity to testify during a travel board hearing on his March 2011 substantive appeal.   In a September 2011 written statement, the Veteran's representative indicated that the Veteran no longer wished to present oral testimony in support of his claims, and requested that the case be forwarded to the Board for appellate consideration.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to those benefits as set forth on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

As noted above, the Veteran's claims were most recently remanded by the Board in December 2015.  At that time and in pertinent part, the RO was instructed to provide the Veteran with a new VA examination to assess the nature and etiology of his claimed psychiatric disability.  Said examination was provided in July 2016.

However, review of the accompanying report indicates that the July 2016 examination is inadequate for the purpose of assessing the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the examiner asserted that the Veteran did not report sufficient symptomatology to meet the criteria for a psychiatric diagnosis per the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  As such, the examiner provided a negative nexus opinion at that time.

However, service connection may be granted upon competent evidence that a disability existed at any time during the appeal period.  McClain v. Nicholson, 21 Vet App 319 (2007) (holding a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending).  The evidence of record clearly establishes such a diagnostic history in this case, to include February and March 2010 VA examinations diagnosing the Veteran with depressive disorder, not otherwise specified.  See also, e.g., VA treatment records dated January 2010 and April 2015.  As such, remand is now warranted such that an adequate VA opinion may be obtained, which fully addresses the Veteran's history of depressive disorder and its possible nexus to service.  

Additionally, determination of the Veteran's psychiatric claim directly impacts the viability of his Chapter 17 claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the psychiatric claim necessitates remand of the Chapter 17 claim, as well.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from August 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a new VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then indicate the following: 

a. Identify any psychiatric disabilities that have existed in the Veteran during the pendency of this claim.

b. For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Readjudicate the claims on appeal.  If the benefits remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




